Citation Nr: 1101522	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-06 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the basic eligibility requirements for non-service 
connected pension benefits have been met.

2.  Entitlement to service connection for a mental disorder, to 
include bipolar disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 24 to April 9, 1976.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from April 2006 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
The Veteran had a hearing before the Board in November 2010 and 
the transcript is of record.

The issue of entitlement to service connection for a 
mental disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

The Veteran served on active duty for one month and sixteen days 
and did not serve during a period of war.  


CONCLUSION OF LAW

The Veteran does not meet the basic eligibility requirements for 
non-service connected pension benefits.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. § 3.3(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The United States Court of Appeals 
for Veterans Claims has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).

In the instant case resolution of the Veteran's appeal is 
dependent on interpretation of the regulations pertaining to the 
eligibility of non-service connected pension benefits.  As will 
be discussed below, the Veteran's claim is barred as a matter of 
law.  Therefore, because no reasonable possibility exists that 
any notice or assistance would aid in substantiating this claim, 
any deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance would 
aid the appellant in substantiating the claim).

Non-Service Connected Pension Benefits

The Veteran entered the military on February 24, 1976 and, 
according to his personnel records, immediately had problems 
adjusting to life in the Marines.  The Veteran testified during 
his hearing before the Board in November 2010 that he was 
overweight and his superiors "rode him hard" and, although he 
tried to do everything that was asked of him, they pushed him 
out.

The Veteran claims he served a period of 5 months prior to being 
"pushed out."  In contrast, however, the Veteran's service 
records merely show one month and sixteen days of service from 
February 24, 1976 to April 9, 1976.

According to the Veteran's service records, the Veteran was 
showing poor performance and a lack of motivation to do better 
and was ultimately separated from the military on April 9, 1976.  
At that time, the Veteran was offered a psychiatric evaluation, 
but the psychiatrist did not find any diagnosable psychiatric 
disorder.  Rather, the Veteran was honorably discharged due to a 
lack of self-discipline and a failure to display motivation. 

The Veteran claims entitlement to non-service-connected pension 
benefits based on a five month period of service, to include 
during the Grenada War era.  Indeed, the Veteran claims he was 
told he would have been sent to Grenada had he not been 
discharged.

Veteran's are entitled to non-service connected pension benefits 
under 38 C.F.R. § 3.3(a)(3) if a veteran:

(i)  Served in the active military, naval or air service 
for 90 days or more during a period of war; or

(ii) Served in the active military, naval or air service 
during a period of war and was discharged or released 
from such service for a disability adjudged service-
connected without presumptive provisions of law, or at time 
of discharge had such a service-connected disability, shown 
by official service records, which in medical judgment 
would have justified a discharge for disability; or 

(iii) Served in the active military, naval or air service 
for a period of 90 consecutive days or more and such period 
began or ended during a period of war; or

(iv) Served in the active military, naval or air service 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war; 
and

(v) Meets the net worth requirements under § 3.274 and does 
not have an annual income in excess of the applicable 
maximum annual pension rate specified in § 3.23; and

(vi) Is age 65 or older; ....

38 C.F.R. § 3.3(a)(3) (emphasis added).   

The Veteran makes many arguments for eligibility claiming he 
served for five months or, in the alternative, that his service 
was cut short because of his psychiatric disorder, currently 
diagnosed as bipolar disorder, which he maintains is service-
connected.  

As indicated above, the Veteran's service records do not confirm 
military service of five months.  Indeed, the Veteran's service 
dates are unambiguously confirmed as totaling one month and 
sixteen days.  The Veteran's claim for service connection for 
bipolar disorder is still under appeal here, but resolution of 
the claim has no bearing on the Veteran's ineligibility for 
pension benefits here.  

That is, the Board finds regardless of the merit of these 
arguments, to be entitled to non-service connected pension the 
Veteran must, first and foremost, have served in the active 
military during a period of war.  Id.  The Board concludes the 
Veteran's service does not meet this first basic requirement.

Again the Veteran's service dates are from February 1976 to April 
1976.  This period of service is after the Vietnam War Era, which 
ended on May 7, 1975, and prior to the Persian Gulf War Era, 
which began on August 2, 1990.  See 38 C.F.R. § 3.2.  
Additionally, under 38 C.F.R. § 3.3, which describes the basic 
eligibility requirements for pension benefits, the Grenada War is 
not a "qualifying period of war" for nonservice-connected 
pension.  Id.  

In short, the Veteran did not serve during a qualifying period of 
war.  

As such, regardless of the length of time he served or whether he 
was discharged due to a service-connected disability, the Veteran 
is not eligible for pension benefits because he did not serve 
during a period of war.   

The Veteran's claim for non-service connected pension benefits 
must be denied as a matter of law.  In a case where the law is 
dispositive of a claim on appeal, the claim should be denied 
because of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994).  There is a lack of entitlement 
under the law to non-service connected pension benefits where a 
veteran does not meet the basic eligibility requirements, and the 
Board does not have the authority to grant the Veteran's claim.  


ORDER

Basic eligibility for non-service connected pension benefits is 
denied.


REMAND

As described above, the Veteran claims his brief military service 
is attributable to a pre-existing mental disorder, specifically 
bipolar disorder, he had that was aggravated by his military 
service.

That is, the Veteran claims he had problems with anger and other 
emotional issues all his life, but they were exacerbated by his 
military service.  He did not know at the time that he had a 
diagnosable disorder, but is certain he has had the condition all 
his life.

The Veteran testified during his hearing before the Board in 
November 2010 that he never sought formal treatment for his 
symptoms until 2007, at which time he was diagnosed with bipolar 
disorder (nearly three decades after service).  Notwithstanding 
the delayed diagnosis, the Veteran testified he was certain this 
condition was aggravated by his military service.  Specifically, 
he testified that he was overweight in the Marines and was pushed 
hard to meet the basic standards.  Eventually, he felt he was 
pushed out due to his emotional and psychological problems.  

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

In this case, the claims folder confirms the Veteran first 
received a diagnosis of bipolar disorder in February 2007, over 
three decades after his brief military service.  At that time, 
the Veteran also applied for Social Security Administration (SSA) 
disability benefits, which were denied in a September 2008 
decision.  Medical records, to include a psychiatric assessment, 
associated with the Veteran's SSA claim, indicate the Veteran 
blames the military for his condition.  Most significantly, a 
June 2007 psychiatric treatment record by Dr. Tate notes that the 
Veteran claims he attempted suicide in 1976, the same year as his 
brief military service.  At that time, the Veteran claims he 
fired a gun at his head, but the gun did not go off.  The Veteran 
also claimed he was told he could not adjust to military life, 
was angry, volatile and violent with superiors.  The Veteran 
maintains he was "passive" and never initiated any 
confrontations, but nevertheless was honorably discharged due to 
an inability to meet basic requirements.  Other medical records 
also note a long-standing history of childhood physical abuse by 
his mother as significant to the Veteran's current diagnosis of 
bipolar disorder. 

The Veteran's personnel records indicate he had problems meeting 
basic Marine requirements from the very start of his military 
career and exhibited poor signs of self-motivation or a desire to 
be a Marine at all.  He was referred to a psychiatrist prior to 
his discharge, but the psychiatrist found no diagnosable mental 
disorder.  Rather, the psychiatrist merely indicated the Veteran 
was a poor fit for the military because of his lack of self-
discipline and a failure to display motivation.  Somewhat 
contradictory, however, the Veteran's April 1976 discharge order 
indicated that the Veteran's general qualifications do not 
warrant retention based on "pre-existing" conditions that were 
not aggravated in the military.  The Veteran was nevertheless 
awarded an honorable discharge despite the poor performance 
records.    

In light of the Veteran's military records, the Veteran's 
statements concerning a 1976 suicide attempt and continuity of 
symptomatology after service, and the ambiguity of his private 
treatment records noting the Veteran "blames the military" for 
his bipolar disorder, the Board concludes a VA examination is 
necessary to ascertain whether the benefit sought on appeal is 
warranted.  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

The RO should also confirm with the Veteran that all pertinent 
private treatment records have been identified and obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any and all 
private treatment providers and complete 
release forms authorizing VA to request his 
treatment records from Dr. T., Dr. J. and any 
other private physician who treated him for 
his claimed condition from 2007 to the 
present. These medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed. All efforts to obtain 
these records, including follow-up requests, 
if appropriate, should be fully documented.

2.  After obtaining the above records, to the 
extent available, schedule the Veteran for an 
appropriate VA psychiatric examination for 
his claimed mental disorder, to include 
bipolar disorder.  The examiner is asked to 
determine the extent and likely etiology of 
any mental disorder found.  Specifically:
*	Whether any mental disorder found, to 
include bipolar disorder, pre-existed 
the Veteran's military service?
*	If so, whether the Veteran's pre-
existing mental disorder, to include 
bipolar disorder, was at least as likely 
as not aggravated beyond the natural 
progression of the disorder by any 
incident of service? 
*	If it did not pre-exist the Veteran's 
military service, whether any mental 
disorder found at least as likely as not 
was incurred during the Veteran's 
military service?

The claims folder and a copy of this decision 
must be reviewed by the examiners and the 
examiners should provide a complete rationale 
for any opinion given without resorting to 
speculation resolving any conflicting 
medical opinions rendered.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

3.  After completion of the above, the RO 
should review the claim.  If the claim 
remains denied, the Veteran should be 
furnished an appropriate SSOC and afforded 
the opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2010). 


The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


